DETAILED ACTION
The office action is a response to an application filed on September 14, 2020, wherein claims 1-9, 15-19, 22, and 23 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 15, 16, 22 and 23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by TANG; Hai (Tang hereafter) (US 20210235479 A1).

Regarding Claim 1, Tang teaches a method for determining a size of a downlink control information (DCI) format, applied to a network device, and comprising:
determining, according to a length of information bits borne by a DCI format (determined basic numerology), a size of the DCI format (number of subcarriers and the number of PRBs occupied by the control channel bearing the DCI) that needs to be detected by a terminal (Tang; [0047] …the network device 20 may determine the number of subcarriers and the number of PRBs occupied by the control channel bearing the DCI on the basis of the subcarrier spacing in the basic numerology, [0048] The network device 20 may also determine the DCI format of the DCI configured to schedule the data according to the determined basic numerology and the mapping relationship between the basic numerologies and the DCI formats, and send the DCI configured to schedule the data to the terminal device 10 according to the DCI format); and 
sending the size of the DCI format to the terminal (Tang; [0051] The network device 20 may also determine the DCI format of the DCI configured to schedule the data according to the determined basic numerology and the mapping relationship between the basic numerologies and the DCI formats, thereby sending the DCI to the terminal device 10 according to the DCI format).

Regarding Claim 6, Tang teaches A method for determining a size of a downlink control information (DCD) format, applied to a terminal (Tang; [0046], 0047), and comprising:
receiving a size of a DCI format sent by a network device, the size of the DCI format being the size of the DCI format (a subcarrier spacing corresponding to the detected DCI format) that needs to be detected by the terminal (Tang; [0054] In step 230 the terminal device 10 detects the DCI sent by the network device 20 and configured to schedule the data.  For example, the terminal device may detect the DCI configured to schedule the data on the basis of different DCI formats until the DCI is correctly detected according to a certain DCI format …[0060] …determines that a subcarrier spacing corresponding to the detected DCI format); and
acquiring, in response to detecting DCI matching the size of the DCI format, information bits borne by the DCI format. (Tang; Fig. 2 step 220, [0055] In 240, the terminal device 10 determines the basic numerology configured to transmit the data according to the detected DCI, [0092]).

Regarding Claim 15, Tang teaches A terminal for determining a size of a downlink control information (DCD format, comprising:
a processor (Tang; Fig. 6); and
a memory storing instructions executable by the processor (Tang; Fig. 7),
wherein the processor is configured to:
(a subcarrier spacing corresponding to the detected DCI format) and that needs to be detected by the terminal (Tang; [0054] In step 230 the terminal device 10 detects the DCI sent by the network device 20 and configured to schedule the data.  For example, the terminal device may detect the DCI configured to schedule the data on the basis of different DCI formats until the DCI is correctly detected according to a certain DCI format…[0060] …determines that a subcarrier spacing corresponding to the detected DCI format); and
acquire, in response to detecting DCI matching the size of the DCI format, information bits borne by the DCI format (Tang; Fig. 2 step 220, [0055] In 240, the terminal device 10 determines the basic numerology configured to transmit the data according to the detected DCI, [0092]).

Regarding Claim 2, 7, and 16, Tang teaches the method of claim 1, 6, and 15, wherein sending the size of the DCI format to the terminal comprises one of:
sending first control signaling to the terminal, the first control signaling including information capable of determining the length of the information bits borne by the DCI format (Tang; [0064] A length of the DCI is the total bit number of control information in the DCI and a content of the DCI is a control information field in the DCI and a content indicated by each control information field).

Regarding Claim 22, Tang teaches, a non-transitory computer-readable storage medium, storing computer instructions, the instructions being executed by a processor  (Tang; [0035] … The network device may be a Base Transceiver Station (BTS) in the GSM or the CDMA, may also be a NodeB (NB) in the WCDMA system, may also be an Evolutional Node B (eNB or eNodeB) in the LTE system and may further be a wireless controller in a Cloud Radio Access Network (CRAN)) to perform the method of claim 1.

Regarding Claim 23, Tang teaches, a non-transitory computer-readable storage medium, storing computer instructions, the instructions being executed by a processor (FIG. 6, a terminal device 600 may include a processor 610) to perform the method of claim 6.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Han et al. (Han hereafter) (US 20170019227 A1).

Regarding Claim 3, Tang teaches the method of claim 1,
Tang fails to explicitly teach, wherein determining the size of the DCI format that needs to be detected by the terminal according to the length of the information bits borne by the DCI format comprises:
filling, in response to the length of the information bits borne by the DCI format being less than a size of a predetermined DCI format, a preset sequence after the information bits in the DCI format, a size of the filled DCI format being identical with the size of the predetermined DCI format;
determining the size of the filled DCI format as the size of the DCI format that needs to be detected by the terminal.
However, in the same field of endeavor, Han teaches, filling, in response to the length of the information bits borne by the DCI format being less than a size of a predetermined DCI format, a preset sequence after the information bits in the DCI format, a size of the filled DCI format being identical with the size of the predetermined DCI format (Han; [0065] Because  the DCI format 0 is formed in similar manner, it is required that a DCI format's payload size be determined first.  For DCI format 1A, there is an additional step of appending one padding bit when the payload size in format 1A); and
determining the size of the filled DCI format as the size of the DCI format that needs to be detected by the terminal (Han; [0066] The payload size of format 1A should not be an ambiguous size because a channel coding rate of the PDCCH can be adjusted according to the channel condition of the UE.  [0067] … a padding bit is appended to forcibly increase payload size, such that the payload size is not an ambiguous size.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Tang to include the above recited limitations as taught by Han in order to achieve diversity gain (Han; [0062]).

Regarding Claim 4, Tang-Han teaches the method of claim 3, 
Tang teaches, further comprising: sending second control signaling to the terminal, the second control signaling including the size of the predetermined DCI format and a number of sizes of the predetermined DCI format (Tang; [0060] … the DCI configured to schedule the data include a DCI format 1, a DCI format 2, a DCI format 3 and a DCI format 4, The terminal device detects the DCI sent by the network device 20 through the PDCCH on the basis of these possible DCI formats).

Claims 5, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Pelletier; Ghyslain et al. (Pelletier hereafter) (US 20180123769 A1).

Regarding Claims 5, 9 and 19, Tang teaches the method of claim 1, 6 and 15, 
Tang fails to explicitly teach, further comprising one of: sending cyclical redundancy check (CRC) length information for the DCI format to the terminal
However, in the same field of endeavor, Pelletier teaches, sending cyclical redundancy check (CRC) length information for the DCI format to the terminal (Pelletier; [0174] … The WTRU may determine the length of the CRC based on a DCI format); 
Tang to include the above recited limitations as taught by Pelletier in order to determine the validity of downlink control information (DCI) (Pelletier; [0174]).

Regarding Claim 18, Tang teaches, the device of claim 15, further comprising:
receive a proportional relationship between a cyclical redundancy check (CRC) length and the size of the DCI format that is sent by the network device.
determine a CRC length for the DCI format according to the size of the DCI format and the proportional relationship between the CRC length and the size of the DCI format.
However, in the same field of endeavor, Pelletier teaches,  receive a proportional relationship between a cyclical redundancy check (CRC) length and the size of the DCI format that is sent by the network device (Pelletier; [0174] … The WTRU may determine the length of the CRC based on a DCI format); and
determine a CRC length for the DCI format according to the size of the DCI format and the proportional relationship between the CRC length and the size of the DCI format (Pelletier; [0174] …the WTRU may determine that the CRC length is a first value, e.g. 16, if the DCI format is format 0, 1a, 1c, or 4; and a second value, e.g. 24, if the DCI format is format 2a, 2b, 2c or 2d).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Tang to include the above recited limitations as taught by Pelletier in order to determine the validity of downlink control information (DCI) (Pelletier; [0174]).

Claims 8 and  17, are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of LIN; Yanan et al. (Lin hereafter) (US 20200322927 A1).

Regarding Claim 8 and 17, Tang teaches the method of claim 6 and 15, further comprising:
receiving second control signaling sent by the network device, the second control signaling including a size of a predetermined DCI format and a number of sizes of the predetermined DCI format (Tang; [0060] … the DCI configured to schedule the data include a DCI format 1, a DCI format 2, a DCI format 3 and a DCI format 4, The terminal device detects the DCI sent by the network device 20 through the PDCCH on the basis of these possible DCI formats); and 
Tang fails to explicitly teach, determining a number of blind detection times of the terminal according to the size of the predetermined DCI format and the number of sizes of the predetermined DCI format.
However, in the same field of endeavor, Lin teaches, determining a number of blind detection times of the terminal according to the size of the predetermined DCI format and the number of sizes of the predetermined DCI format (Lin; [0062] …if there are three possible transmission manners, and DCI lengths corresponding to the three transmission manners are 30 bit, 40 bit and 50 bit respectively, according to the related technology, the terminal device needs to detect the DCI based on the three DCI lengths on the resource where the DCI may be received, which makes it necessary to perform blind detection for many times).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Tang to include the above recited limitations as taught by Lin in order to detect the DCI based on the DCI lengths  (Lin; [0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/W.T/             Examiner, Art Unit 2416          

/NOEL R BEHARRY/             Supervisory Patent Examiner, Art Unit 2416